Citation Nr: 1713038	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hammertoes of both feet, claimed as secondary to service connected bony exostoses of the feet. 

2.  Entitlement to service connection for plantar warts of the left foot, claimed as secondary to a service-connected bone exostosis of the left foot. 

3.  Entitlement to an initial rating in excess of 10 percent for a bony exostosis of the talus area of the left foot. 

4.  Entitlement to an initial rating in excess of 10 percent for a bony exostosis of the talus area of the right foot. 

5.  Entitlement to service connection for acquired psychiatric disability, to include anxiety neurosis and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the RO, for which the Veteran timely perfected appeals..

In July 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  A summary of the procedural history of this appeal, which is somewhat complex, is provided below.

In a December 2004 rating decision, the RO, inter alia, granted service connection, and assigned an initial 10 percent rating, for disability characterized as a left foot condition, effective November 28, 2003; denied a claim for service connection for a right foot condition; and found that new and material evidence to reopen a claim for service connection for anxiety neurosis had not been received.  [In point of fact, while a November 1980 rating decision denied entitlement to VA pension benefits based on claimed permanent and total disability due to a psychiatric disability, the claim for service connection for anxiety neurosis addressed in this rating decision represented the Veteran's first claim for service connection for a psychiatric disability; as such, there was no requirement that the Veteran submit new and material evidence to reopen the claim for service connection for anxiety neurosis denied by the December 2004 rating decision, as there was no previous "final" rating decision adjudicating this matter.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).]

Following the December 2004 rating decision, in an October 2005 rating decision (issued within the one year appeal period following the December 2004 rating decision) the RO granted service connection, and assigned an initial 10 percent rating, for a bony exostosis of the talus area of the right foot, effective November 28, 2003; recharacterized the service-connected left foot disability as "left foot condition (bony exostoses, talus area)," but continued the 10 percent rating; and reopened and denied the claim for service connection for anxiety neurosis.  In November 2005, the Veteran filed a notice of disagreement (NOD)-limited to the propriety of the ratings assigned for service-connected foot disabilities-and a statement of the case (SOC) addressing the ratings assigned for the service-connected foot disabilities was completed in February 2007.  Shortly thereafter in February 2007, the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals) with respect to the propriety of the ratings for the service-connected foot disabilities. 

Following additional evidentiary development, and the issuance of  a supplemental SOC (SSOC) in April 2008, the Veteran called the RO in November 2008 requesting that his appeal be withdrawn.  However, shortly over one month later in December 2008, the Veteran called the RO and, as set forth in pertinent part in a December 2008 Report of Contact memorializing this phone conversation, expressed a desire to "open a claim for increase on a SC injury right foot condition/foot condition, right left foot condition (sic), hammer toes[] and anxiety neurosis."  In accord with these contentions, a May 2009 rating decision, inter alia, denied ratings in excess of 10 percent for the service-connected foot disabilities; denied service connection for hammertoes of both feet and plantar warts of the left foot; and found that new and material evidence had not been received to reopen the claim for service connection for anxiety neurosis.  Following an NOD with respect to the claims denied in the May 2009 rating decision, aside from that with respect to anxiety disorder, and a May 2011 SOC addressing such claims, the Veteran perfected an appeal to the Board with respect to the claims for ratings in excess of 10 percent for the service-connected foot disabilities and service connection for hammertoes of both feet and plantar warts of the left foot via a VA Form 9 in June 2011. 

In September 2011, the Veteran called the RO requesting that his claim for service connection for hammertoes be withdrawn; however, as the Veteran presented testimony with respect to this claim during the July 2013 hearing, and private medical evidence supporting this claim was received in September 2013, the Board finds that there has not actually been an effective withdrawal of the claim.   

With respect to the appeal involving psychiatric disability, in a September 2009 rating decision, the RO denied service connection for depression.  In June 2010, the Veteran called the RO requesting to open a claim for "service connected stress related to depression."  Clarification received from the Veteran in a July 2010 telephone conversation with the RO was to the affect that the Veteran desired to file a claim for service connection for PTSD and, in essence, did not wish to pursue a claim for service connection for depression.  Following a November 2011 rating decision denying the claim for service connection for PTSD, the Veteran ultimately perfected an appeal to the Board with respect to the claim for service connection for PTSD with submission of a VA Form 9 in April 2013 following issuance of a March 2013 SOC addressing this claim. 

Here, , the RO appropriately limited the psychiatric claim denied in October 2005 to one for service connection for disability other than PTSD, and characterized the claim denied in November 2011 as one for service connection for PTSD, a distinct psychiatric disability for which service connection was not previously denied.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the Board acknowledges that the Veteran has only perfected an appeal with respect to the denial of service connection for PTSD. 

In November 2014, the Board explained that, given the evidence of record that appears to overlap the Veteran's prior and current psychiatric claims; the fact that such evidence provided a favorable basis for reopening the previously-denied claim; and to accord the Veteran full due process, the appeal as to psychiatric disability was characterized as encompassing the separate matters of whether new and material evidence had been received to reopen a claim for service connection for acquired psychiatric disability other than PTSD (previously characterized as anxiety neurosis) and entitlement to service connection for acquired psychiatric disability (to include anxiety neurosis and PTSD).  Combining the reopened claim for psychiatric disability other than PTSD with the de novo claim for service connection for PTSD gave the Veteran every consideration in connection with his efforts to establish service connection for psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim). 

In the November 2014 decision and remand, the Board granted the Veteran's petition to reopen the claim for service connection for an acquired psychiatric disability other than PTSD.  The underlying claim for service connection for a psychiatric disability, as well as the other service connection and higher initial rating issues on appeal (as set forth above on the title page), were all remanded to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a June 2016 SSOC) and returned these matters to the Board for further consideration.

Although the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the remaining matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board finds that further action on the remaining matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

As explained in the Board's November 2014 remand, the psychologist who conducted a January 2013 VA psychiatric examination concluded that the Veteran experienced problems with anxiety prior to service.  However, the report of the Veteran's April 1970 examination for entrance into service is silent for any psychiatric abnormalities.  Hence, the Veteran is entitled to a presumption of soundness as to his mental health.   To  rebut this presumption, VA must show by clear and unmistakable evidence that (1) an acquired psychiatric disability existed prior to service and (2) that such pre-existing psychiatric disability was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  As such, the January 2013 opinion was deemed insufficient as written, because it did not address whether there was clear and unmistakable evidence both that an acquired psychiatric disability pre-existed service and whether any such pre-existing disability was not aggravated by service.

In the November 2014 remand, the Board instructed the AOJ to arrange to obtain an addendum opinion from the January 2013 examiner.  With respect to each currently diagnosed psychiatric disability other than PTSD, the examiner was instructed to opine as to whether the disability clearly and unmistakably existed prior to service and, if so, whether the disability was clearly and unmistakably not aggravated by service.

Pursuant to the Board's November 2014 remand, the psychologist who conducted the January 2013 VA examination re-reviewed the Veteran's claims file in December 2015 and opined that the Veteran had an anxiety disorder that clearly and unmistakably existed prior to service.  She reasoned that the Veteran reported that he was always nervous and had facial tics as a child.  He did poorly in school, failed 1st and 6th grades, and was expelled in 9th grade for "knocking out" a teacher.  She noted that these are all signs of poor pre-military mental health functioning.  she also indicated that the Veteran also had a pre-existing personality disorder.

The psychologist then opined that there was no evidence that the Veteran's anxiety disorder "was clearly and unmistakably aggravated or permanently worsened beyond its expected progression as a result of military service."  She explained that the Veteran was not involved in combat and that although he was evaluated for inappropriate behavior in April 1971 and was found to lack emotional maturity, he was not found to have any psychiatric disorder.  His mood symptoms began in November 1979 after the sudden death of his grandmother, which led to his first and only psychiatric hospitalization in December 1979.  He was drinking heavily and using drugs at the time.  Overall, his mood symptoms were due to the numerous post-military losses in his life, including the death of his maternal grandfather in November 1979, the death of a brother in 1999, the death of his mother in 2002, the death of his father in 2004, and the death of his cat in 2013.  His anxiety increased after these losses, especially after the deaths of his parents, on whom he was extremely dependent for most of his adult life.

The December 2015 opinion is also insufficient because although the psychologist opined that the Veteran had an anxiety disorder that clearly and unmistakably existed prior to service, she then i opined that there was no evidence that the pre-existing anxiety disorder "was clearly and unmistakably aggravated" as a result of service.  As explained above, the psychologist was asked to opine as to whether any pre-existing psychiatric disability was clearly and unmistakably not aggravated by service.

Given the noted deficiency with respect to the December 2015 opinion, the Board finds that a remand is necessary to obtain another addendum opinion, preferably from the psychologist who provided the December 2015 opinion (or, if necessary. from another appropriate mental health professional)  consistent with the standard for rebutting the presumption of soundness for claims based on aggravation of pre-existing disabilities not shown at service entrance.  The AOJ should only arrange for the Veteran to undergo an examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

As for the claims for service connection for hammertoes of both feet and plantar warts of the left foot (both claimed as secondary to service connected bony exostoses of the feet), in the November 2014 remand, the Board  explained that the claim for service connection for plantar warts of the left foot encompasses a claim for disability manifested by calluses.  The Board instructed the AOJ to arrange for the Veteran to undergo a VA foot examination to obtain information as to the severity of his service-connected bony exostoses and to obtain medical opinions as to the etiology of the claimed hammertoes and disability manifested by plantar warts or calluses.  

Pursuant to the Board's remand, a VA foot examination was conducted in January 2016.  The physician who conducted the examination opined, among other things, that it was not likely ("not at least as likely as not") that the Veteran's hammertoes of both feet were caused or aggravated (worsened beyond natural progression) by his service-connected exostoses of the feet.  She reasoned that there was no mention of hammertoes or any condition that could be associated with the development of hammertoes in the Veteran's service treatment records or post-service treatment records.  It was much more likely that the Veteran's pes cavus led to the development of both his exostoses and his hammertoes due to the abnormal distribution of forces in his feet.

The examiner also opined that it was not likely ("not at least as likely as not") that a current disability manifested by plantar warts or calluses of both feet were likely ("at least as likely as not"/"50 percent or higher degree of probability") caused or aggravated (worsened beyond natural progression) by service-connected exostoses of the feet.  She explained that there was no current disability caused by plantar warts or calluses, and that warts are caused by viruses and not by the presence of exostoses.

Although the January 2016 opinions address whether the claimed hammertoes and disability manifested by plantar warts or calluses were caused or aggravated by the service-connected exostoses of the feet, the stated rationales for  the opinions only pertain to why the claimed disabilities were not caused by the service-connected exostoses, but do not explain why the claimed hammertoes and disability manifested by warts or calluses were not aggravated by the service-connected exostoses.  In addition, the opinion that addresses the disability manifested by plantar warts or calluses appears to be partly based on a finding that there was no disability manifested by plantar warts or calluses at the time of the January 2016 examination.  Nevertheless, there is evidence of such problems during the claim period.  For instance, a November 2010 VA podiatry progress note indicates that there was hyperkeratosis (i.e., callus) located at the plantar aspect of the third digit of the left foot.  Calluses were also noted during a March 2011 VA foot examination.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim was received in January 2009, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

Moreover, the evidence suggests that the Veteran's service-connected bony exostoses of the feet may have worsened since his last VA examination in January 2016.  For example, the Veteran's representative reported in a February 2017 "Post-Remand Brief" that the Veteran asserted that his foot disabilities had worsened since the January 2016 examination.  

Given the noted clarifications that are necessary pertaining to the etiology of the claimed hammertoes and disability manifested by plantar warts or calluses, and the evidence suggesting potential worsening of the Veteran's service-connected exostoses since the January 2016 examination, the Board finds that a new examination to obtain more contemporaneous medical findings is needed to assess the severity of the service-connected bilateral exostoses of the feet and to obtain medical opinions as to the etiology of the other claimed foot disabilities.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Chicago Vista electronic records system dated to March 2016. Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims  on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matters on appeal.  Adjudication of each  higher rating claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Chicago Vista electronic records system dated since March 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA psychologist who provided the December 2015 opinion an addendum opinion regarding the etiology of the Veteran's psychiatric disability. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain an opinion from another appropriate mental health professional based on claims file review.  Only arrange for the Veteran to undergo further examination, by an appropriate mental health professional, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented psychiatric history and assertions.

The opinion provider should identify any psychiatric disability(ies) that have been present at any time since approximately June 2010 (even if the disability is in remission or has completely resolved):

Then, with respect to each such diagnosed disability, the opinion provider should provide an opinion, consistent with sound medical judgment, addressing the following:

(a)  (1) Whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.

(b)  For each psychiatric disability for which there is no clear and unmistakable evidence of a pre-existing disability or no clear and unmistakable evidence that a pre-existing disability was not aggravated in service, is it at least as likely as not (i.e. a 50 percent or greater probability) that the disability (1) had its onset during service, (2) if a psychosis, was manifested to a compensable degree within the first post-service year, or (3) is otherwise medically-related to the Veteran's service (to include his psychiatric/behavioral problems in service and his presumed stressor of loading bombs during service).

The opinion provider is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.

The opinion provider is advised that the Veteran is competent to report symptoms and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the opinion provider should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected bony exostoses of the feet and to obtain medical opinions regarding the etiology of his claimed hammertoes and disability manifested by plantar warts or calluses.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings as to whether, during the examination, there is evidence of limitation of motion or objective evidence of pain, weakness, excess fatigability, and/or incoordination associated with the service-connected bilateral exostoses.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use associated with the service-connected exostoses.

Then, with respect to any hammertoes or disability manifested by plantar warts or calluses that has been present at any time since approximately January 2009 (even if the disability is now asymptomatic or  resolved), the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability was caused OR has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected bilateral bony exostoses of the feet.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline severity of the disability before such aggravation. 

The examiner is advised that the Veteran is competent to report symptoms and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining matters on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication in June 2016), and all legal authority (to include, with respect to each claim for higher rating, consideration and discussion of whether staged rating is appropriate). 

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that reflects consideration of all additional, relevant evidence, and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

